DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 16-18 are pending.
Applicant's election with traverse of Group I, claims 1-12 and 16-18 in the reply filed on 06/10/2022 is acknowledged.  The traversal is on the ground(s) that: 
1) The International Search Report (ISR) contained no objection for lack of unity and on that basis alone the assertions regarding lack of unity of invention are improper. 
2) That the reference Rendl et al. (British Journal of Dermatology, 2001, hereafter “Rendl”) is insufficient because while Rendl applies lactic acid to a skin model it does not apply this method to obtain a skin model.
3) Claim 13 depends from claim 1.
This is not found persuasive because: 
An indication of lack of unity of invention by the ISR is not required for a determination of lack of unity of invention for an application examined under 35 U.S.C. 371.
As in the office action on 04/28/2022, Rendl teaches that reconstructed epidermis (specifically, “epidermal skin equivalents”) obtained from human was contacted with lactic acid (Summary, p1; Materials and methods, epidermis equivalent, p4-5; Composition of cream, p5). Rendl also explicitly teaches that the epidermal skin equivalents are a “model” (p144, Epidermal equivalents, continuing to p5).
Independency of claims is not required to establish a finding of lack of unity of invention.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/10/2022.
Claims 1-12 and 16-18 are under examination on their merits.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 has been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-8, 9, 11-12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rendl et al. (British Journal of Dermatology, 2001, previously cited 04/28/2022, hereafter “Rendl”).
In regards to claims 1, 9, and 12, Rendl discloses a method for investigating the effects of lactic acid (LA) on human reconstructed epidermis (Summary, p3). In regards to the reconstructed epidermis, Rendl discloses that the reconstructed human epidermis was a “human epidermal equivalent” which is an in vitro reconstructed culture model for differentiating human epidermis (p144, Epidermal equivalents, continuing to p5). 
Rendl does not explicitly disclose that the samples came from a “subject”. However, claim 1 is not limited to a particular method in which a sample may be obtained from a subject. Additionally, of subjects, the specification states, “The term ‘subject’ means any human person, whether and an adult or child” (Specification, p3, line 20). Furthermore, of “skin samples”, the specification states, “’skin sample’ means any sample containing skin cells” and includes, “skin explants obtained directly from the patient, as well as suspended cell cultures, monolayer skin cultures and reconstructed mucosal cultures” (Specification, p22, lines 24-26). Therefore, the human epidermal equivalents, as disclosed by Rendl are a reconstructed skin model, and since the skin samples (a skin culture) are derived from humans, they are derived from subjects as well.
In regards to claims 2 and 16, Rendl discloses that the concentration of LA used was 1.5%, 3%, and 5% (p145, Composition of the creams) which overlap with or lies within the range of 0.05% and 5% or 0.1% and 2.5%. In regards to overlapping ranges, MPEP 2131.03 (I) states, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.)”.
In regards to claim 4-8, Rendl discloses that after exposure to LA, the skin models secreted VEGF and IL8 (Summary, p3; Figure 4, p6) both of which are described as inflammation markers by the specification (Table 2, p37). While Rendl does not use the term “VEGF-A”, it is known in the art that “VEGF” can refer both to VEGF-A singularly, or as the genus of VEGF growth factors. Therefore, even if VEGF does not refer to VEGF-A specifically, it would at least include VEGF-A. Furthermore, Rendl discloses that when exposed to LA, skin models increased secretion of VEGF (Summary, p3; Figure 4, p6).
Rendl does not explicitly disclose that the reconstructed skin model expressed barrier markers lower than normal skin (and specifically, CER 1 to 9, or NMF), or defense markers lower than normal skin (and specifically, beta-defensin 2, protein S100A7, and Toll-like receptor 2). 
However, since Applicant’s disclosure (specification, claim 5) indicates that contacting a reconstructed skin sample obtained from a subject with LA is sufficient to induce expression of barrier markers lower than normal skin (and specifically, CER 1 to 9, or NMF), or defense markers lower than normal skin (and specifically, beta-defensin 2, protein S100A7, and Toll-like receptor 2), and since Rendl carries out these steps, the reference skin model is deemed to inherently express barrier markers (and specifically, CER 1 to 9, or NMF) lower than normal skin, or defense markers (and specifically, beta-defensin 2, protein S100A7, and Toll-like receptor 2) lower than normal skin as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
In regards to claim 11, Rendl discloses that the epidermal model comprised keratinocytes (Summary, p3).
Therefore, Rendl anticipates the invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 3 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendl in view of Casas et al. (Toxicology In Vitro, 2013, hereafter “Casas”).
In regards to claim 3 and 17-18, Rendl teaches that the concentration of LA used was 1.5%, 3%, and 5% (p145, Composition of the creams) which is greater than but is close to concentrations of 0.6%, 0.25% to 1.25%, or 0.4% to 0.8%.
In regards to cases where concentrations are close, MPEP 2144.05(I) states, “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%)”.
Additionally, testing concentrations outside of the concentrations of 1.5%, 3%, or 5% would be a matter of routine optimization.
In regards to routine optimization, MPEP 2144.05(II)(A) states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.)”.
In the instant case, it would be a matter of routine optimization in order to determine the minimal dose usable to elicit the greatest response in terms of secreted inflammation markers (such as VEGF), which would save time and expenses. Furthermore, since Rendl teaches that VEGF expression was highest at lower concentrations of LA, a person of ordinary skill in the arts would be motivated to decrease percentages of LA, specifically to maximize this effect. Additionally, the specification does not point to a criticality in these concentrations.
However, even if it was not obvious to a person of ordinary skill in the arts to optimize the method of Rendl, it would still be unpatentable because Casas teaches an in vitro method for testing skin irritation on human reconstructed skin with concentrations of 0.1%, 0.25%, 0.5%, 1%, 2%, and 4% (Figure 3, p2180) which overlap with the ranges of 0.25% to 1.25% or 0.4% to 0.8%, and are near a concentration of 0.6%.
In regards to overlapping ranges, MPEP 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
And likewise, as above, in regards to cases where rangers are merely close, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Additionally, Casas teaches that cell viability was greatest when concentrations of LA were below 2% (Figure 3, p2180).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Rendl and use concentrations of LA 0.6%, 0.25% to 1.25%, or 0.4% to 0.8% because it would elicit expression of cytokines and growth factors but would be less toxic to cells which would give better results, and save on time and costs. Furthermore, because Casas teaches that reconstructed skin can effectively and safely be treated at low concentrations of LA, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Rendl and Casas renders the invention unpatentable as claimed.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rendl in view of Nakamura et al. (The Journal of Investigative Dermatology, 1990, hereafter, “Nakamura”).
In regards to claim 10, Rendl does not explicitly teach that the skin model was derived from an explant of skin tissue or stem cells differentiated into skin cells. 
However, Nakamura teaches a method for using human skin explants for testing the toxicity of topically applied chemicals (Abstract, p325). Nakamura also teaches that these skin explants were obtained from surgical patients and were “quite satisfactory” for testing topical toxicity (Abstract, p325).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Nakamura and use explants because they could be obtained from patients which could then be used to personalize treatments in regards to chemicals toxic to their skin. Furthermore, because Nakamura teaches that the use of explants is satisfactory for testing chemicals, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Rendl and Nakamura renders the invention unpatentable as claimed. 



Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632